Citation Nr: 1532015	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  12-00275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to May 1985.  It was determined in a 1996 Administrative Decision that the period of service between November 3, 1981 and November 2, 1983 was honorable for VA purposes and the period of service between November 3, 1983 and May 25, 1985 was dishonorable for VA purposes.  These matters come before the Board of Veterans' Appeals (Board) from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has expanded the issue as indicated on the title page.

The issue of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The October 2008 Board decision denying service connection for PTSD is final.

2.  Evidence received since the October 2008 Board decision relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

As new and material evidence has been received since the final October 2008 Board decision, the claim seeking service connection for a psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's claim for service connection for PTSD was originally denied in October 2008 because the evidence indicated that the Veteran's verified stressor occurred during a period of service considered dishonorable for VA purposes.  Evidence received since the October 2008 rating decision includes diagnoses of depressive disorder, not otherwise specified, and a bipolar disorder.  In addition, a statement from the Veteran received in May 2013 includes details of stressful events that allegedly occurred during the Veteran's honorable period of service.  One event involved an anti-submarine warfare exercise when the Veteran's ship, the USS BRISCOE, was hit by a dummy torpedo, which the Veteran alleges he has recurrent nightmares about this event.  In addition, he indicated that the ship was caught in a severe storm and he became scared and was throwing up.  The Veteran indicated the ship was badly damaged.  In a December 2014 buddy statement, a shipmate indicated that he was aboard the USS BRISCOE with the Veteran when they experienced a "heavy sea storm."  Such evidence is new as it was not previously considered and it is material as it demonstrates that the Veteran may have experienced stressful events that might have led to a psychiatric disorder during his honorable period of service.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the issue of service connection for a psychiatric disorder, to include PTSD, is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran contends that he has recurrent nightmares involving experiences that happened during his honorable period of service on the USS BRISCOE.

The Board recognizes that the Veteran has a diagnosis of PTSD in addition to diagnoses of bipolar and depression; his medical records show a history of substance abuse and treatment.  Notably, the Veteran's verified PTSD stressor concerning a friend of his having been killed in an accident happened during a period of service that is considered dishonorable for VA purposes.  As such, that stressor cannot be the basis for a grant of service connection for PTSD or any other acquired psychiatric disorder.  This was decided by the Board in the October 2008 decision and was not appealed.

The Veteran has provided evidence of incidents aboard the USS BRISCOE during his honorable period of service.  Here, there is evidence of several incidents during the Veteran's honorable period of service that he contends made him fear for his life and resulted in recurrent nightmares; thereafter, the record contains current diagnoses of bipolar, depression and PTSD.  The record contains a buddy statement dated in December 2014 from a shipmate who served aboard the USS BRISCOE with the Veteran from January 3, 1982 to November 3, 1983.  The shipmate indicated the Veteran was kept up at night with nightmares about "the trip from Spain around [January 1982] in which we were involved in a heavy sea storm  . . ."  

The Board finds it appropriate to schedule the Veteran for an examination to obtain a medical opinion as to the likely etiology of the Veteran's current psychiatric disorders, to include bipolar and depression.  The examiner should specifically comment on whether one or more of the Veteran's current psychiatric disorders had its onset in or is otherwise related to an event in service that occurred during a period that is considered honorable for VA purposes.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to obtain a comprehensive statement from the Veteran containing as much detail as possible regarding the stressors to which he alleges he was exposed to in service between November 3, 1981 and November 2, 1983.  The Veteran must be told to provide specific details of the claimed stressful events he experienced during service between November 3, 1981 and November 2, 1983, such as dates, places, and detailed descriptions of the events.  The Veteran must be advised that this information is vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he must be told to be as specific as possible because without such details an adequate search for verifying information cannot be conducted.  The Veteran must be advised that failure to respond may result in adverse action.

2.  Whether the additional information is obtained, the RO must review the file and prepare a summary of all the claimed stressors during his military service between November 3, 1981 and November 2, 1983, to include an event that involved an anti-submarine warfare exercise when the USS BRISCOE was hit by a dummy torpedo, and when the USS BRISCOE was caught in a severe storm, which resulted in the ship being badly damaged.  This summary, and all associated documents, must be sent to the U.S. Army and Joint Services Record Research Center, or any appropriate organization to provide any information which might corroborate the Veteran's alleged stressors. 

3.  The Veteran must be afforded a VA examination by a psychiatric to determine whether any current or previously diagnosed psychiatric disorder is related to the Veteran's honorable period of service between November 3, 1981 and November 2, 1983.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All studies, tests, and evaluations deemed necessary by the examiner must be performed. 

Thereafter, based upon review of the evidence for record and the Veteran's lay statements, the examiner must provide an opinion as to whether any diagnosed psychiatric disorder is related to military service, to specifically include PTSD, depression, and a bipolar disorder.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  The RO must specify for the examiner the stressor or stressors that have been established by the evidence of record. 

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record between November 3, 1981 and November 2, 1983, and found sufficient to produce PTSD by the examiner.  For any currently or previously diagnosed psychiatric disorder, the examiner must specifically state whether that psychiatric disorder is related to the Veteran's honorable period of service between November 3, 1981 and November 2, 1983. 

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner. 

4.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


